By the Court :
The single question to be decided in this case is, whether an error in rendering judgment in the Supreme Court can be corrected by the court of common pleas, or by this court on bill in equity? And we are of opinion that it can not be so corrected. *15If the error be a judicial one, and has been committed by a court of the last resort, no means is provided for its correction, unless it can be corrected by motion, or upon writ of error, coram nobis. It is dangerous to attribute errors, which the record imports to be judicial, to the clerk. But if the court at law, where they are made, can not rectify them without departing from established principles, that circumstance can not give jurisdiction to a court ■of chancery.
The bill must be dismissed.